Citation Nr: 1030762	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bipolar disorder. 

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing in August 2006 before a 
decision review officer (DRO).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  By a February 1988 rating decision, the RO denied a claim of 
service connection for bipolar disorder; the Veteran did not 
appeal.

2.  The evidence received related to the Veteran's bipolar 
disorder claim includes pertinent service treatment records in 
existence but unavailable for consideration in February 1988.

3.  The Veteran does not have bipolar disorder that is causally 
or etiologically related to his military service.

4.  The Veteran did not have service in the Republic of Vietnam 
and was not exposed to herbicides in service.

5.  The Veteran does not have diabetes mellitus that is causally 
or etiologically related to his military service nor did it 
manifest within a year of service discharge.
CONCLUSIONS OF LAW

1.  Since the February 1988 rating decision, official service 
department records have been received that are relevant to the 
Veteran's claim of service connection for bipolar disorder; 
hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

2.  The Veteran does not have bipolar disorder that is the result 
of disease or injury incurred in or aggravated during active 
military service, and a psychosis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).  

3.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service, and such may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2004 
and December 2004, before the AOJ's initial adjudication of the 
claims.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Board notes that the Veteran was apprised of 
these criteria in correspondence dated in December 2007.  The RO 
also provided a statement of the case (SOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.

With respect to the Veteran's new and material evidence claim, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) specifically addressed 
VCAA notice requirements in the context of a Veteran's request to 
reopen a previously and finally denied claim.  The Court found 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must provide notice 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were not found in the previous denial.  Id.  In this case, 
it is not necessary to determine whether notification under Kent 
is sufficient as the Board is taking favorable action as to the 
new and material evidence claim and a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his bipolar disorder 
claim.  The RO attempted to obtain the Veteran's records from the 
Social Security Administration (SSA), but a report of contact 
between the RO and SSA dated in April 2006 indicates that no 
medical records were available.  VA has no duty to inform or 
assist that was unmet.

VA opinions with respect to the bipolar disorder issue on appeal 
were obtained in September 2005 and May 2006.  38 C.F.R. 
§ 3.159(c)(4) (2009).  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
September 2005 and May 2006 VA opinions obtained in this case 
were sufficient, as they consider all of the pertinent evidence 
of record, the statements of the Veteran, and provide 
explanations for the opinions stated.  The May 2006 examination 
included a full reading of the VA medical records in the 
Veteran's claims file.  Although the September 2005 examination 
report did not include a review of the Veteran's claims file, the 
examiner considered the Veteran's pertinent treatment records, 
both service and post-service, in rendering an opinion.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the bipolar disorder issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4) (2009).

The Board finds that a medical opinion on the question of service 
connection for diabetes mellitus is not required because opinions 
are only necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) (2009); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an event, injury or 
disease in service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Consequently, given the standard of the regulation, the 
Board finds that VA did not have a duty to assist that was unmet.

II.  The Merits of the Claims

The Veteran contends that he has bipolar disorder and diabetes 
mellitus that are related to his military service.

Petition to Reopen

The Veteran was denied service connection for bipolar disorder in 
February 1988.  Notice of the denial was sent to the Veteran on 
March 2, 1988.  Service connection was denied because the 
disorder was not shown in service or within one year of discharge 
from service.  The Veteran did not appeal that decision.  He 
applied to have his claim reopened in December 2004.

Law

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of this appeal, VA revised 38 C.F.R. 
§ 3.156(c) which addresses service department records.  See Fed. 
Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. 
§ 3.156(c) (2009)).  38 C.F.R. § 3.156(c) was revised to clarify 
VA's current practice.  When VA receives service department 
records that were unavailable at the time of the prior decision, 
VA may reconsider the prior decision, and the effective date 
assigned will relate back to the date of the original claim, or 
the date entitlement arose, whichever is later.  The pertinent 
revisions include removal of the "new and material" requirement 
in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) 
provides that notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Further, an award based all or in part on the records 
identified by paragraph (c)(1) of this section is effective on 
the date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(3).

Analysis
 
The relevant evidence of record at the time of the February 1988 
rating decision consisted of some of the Veteran's STRs and post-
service medical records showing hospitalization for psychiatric 
issues in 1982 and 1987.  The records show that the Veteran was 
diagnosed with adjustment disorder with depressive mood and 
borderline personality disorder.

The relevant evidence received since the February 1988 denial 
consists of additional STRs, private medical records and VA 
treatment records dated through 2005; lay statements from the 
Veteran's caregiver and father received in May 2006 and August 
2006, respectively; VA examinations in September 2002, September 
2005, and May 2006; and the Veteran's contentions.  The Veteran's 
STRs show that he was hospitalized from May 1971 to June 1971 
following a suicide attempt.  He was diagnosed with depressive 
reaction.  He was hospitalized again from September 1972 to 
October 1972 following the death of his girlfriend.  He was 
diagnosed with emotionally unstable personality.

The post-service medical records indicate that the Veteran has 
been diagnosed with bipolar disorder, and the September 2002 
examiner opined that it was related to his military service.  

Since relevant service treatment records that were in existence 
but unavailable at the time of the prior final rating decision 
have been obtained and added to the record, the provisions of 
38 C.F.R. § 3.156(c) are for application.  Because the newly 
received official service department records are relevant to the 
Veteran's claim, reconsideration of the claim for service 
connection for bipolar disorder is warranted.  

Service Connection

Law

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

If a psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309(a).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Bipolar Disorder

The Veteran contends that his bipolar disorder was incurred 
during his military service.  The Veteran's enlistment 
examination dated in January 1970 showed a normal psychiatric 
evaluation; however, it indicates that a psychiatric consult was 
reviewed.  The consult, or the contents thereof, were not 
associated with the Veteran's records.  Treatment records dated 
in June 1970 show that the Veteran had a gunshot wound to the 
right foot.  He reported that he was cleaning his rifle when he 
accidentally shot himself; he also reported that he was hunting 
and upon entering the car, the gun went off striking him in the 
foot.  

As noted above, the Veteran was hospitalized from May 1971 to 
June 1971 after he attempted suicide.  Those records indicated 
that the Veteran had a long history of illegal activities in 
civilian life combined with marital difficulties.  He reported 
excessive alcohol use and the use of different drugs, mainly 
hashish and speed.  The Veteran reported that he saw a 
psychiatrist since he was 16 and that he was hospitalized for 
anxiety at the age of 18.  It was noted that the Veteran had a 
long history of civilian arrests for possession of drugs, being 
drunk, etc.  He was diagnosed with depressive reaction, acute, 
moderate.  The precipitating stress was family difficulties.  

A mental hygiene consult dated in July 1971 reveals that the 
Veteran was referred there by his father.  At that time, the 
Veteran was being seen on leave from Germany after putting in a 
request to go to Vietnam.  It was noted that the Veteran had a 
long history of severe characterological problems dating back 
prior to his entry on active duty.  The most recent problems 
consisted of multiple drug abuse, including marijuana, heroin, 
alcohol, and amphetamines.  The Veteran's civilian record was 
also unstable and antisocial in that he had approximately four 
arrests, all for suspected drug use.  The Veteran was diagnosed 
with emotionally unstable personality; manifested by very low 
tolerance for stress, frustration and restriction; very poor 
impulse control; emotional lability; acting out in various 
antisocial ways; and abuse of drugs and alcohol.  It was found 
that the Veteran had a character-behavior disorder of long 
duration, which was unlikely to respond to rehabilitation within 
the military service.  It was recommended that the Veteran be 
given an administrative separation.  

The Veteran was hospitalized again from September 1972 to October 
1972 following the death of his girlfriend.  The Veteran reported 
that he was air-evacuated from Vietnam because he was high on 
drugs most of the time.  He reported that he was treated for his 
drug problem and then returned to duty.  He reported seeing a 
psychiatrist between the ages of 12 and 14.  The Veteran was 
diagnosed with emotionally unstable personality, chronic, severe; 
manifested by inability to cope with stress, periods of 
hostility, periods of depress, drug abuse, and inability to 
function within a structured situation.  It was felt that the 
Veteran's main problem was his personality constellation and that 
his depression was just a secondary problem.  He was recommended 
for an administrative discharge due to long duration of 
character-behavior disorder.  His discharge examination in 
October 1972 showed a normal psychiatric evaluation.

Post-service medical records beginning in 1982 show treatment for 
psychiatric disorders.  The first diagnosis of bipolar disorder 
was in March 2002.  A private treatment record dated in March 
2002 reveals that the Veteran reported that his whole family had 
mental illness.  He reported that he did not have a normal 
developmental history due to several mental abuse issues and 
experiencing the death of a friend at a young age.  He reported 
normal school development.  

The Veteran was afforded a VA psychiatric examination in 
September 2002 in connection with a claim for a nonservice-
connected pension.  The examiner noted that there were no medical 
records or claims file to review.  The Veteran reported that his 
manic depression started while stationed in Germany.  He reported 
that his commanders and other service members thought his 
symptoms were the result of taking drugs.  He denied that he took 
drugs in service.  He reported that he was diagnosed with manic 
depression in service.  He reported that he tried to shoot 
himself in the head after he was not able to depart to Vietnam, 
but that he accidentally shot himself through the leg and ankle 
instead.  The Veteran reported that when he was discharged from 
service, he was repeatedly offered service connection, but 
refused it because he did not want to admit that he had an 
illness.  Following an exhaustive examination, the Veteran was 
diagnosed with bipolar I disorder.  The examiner opined that 
there was no history of alcohol and/or drug abuse at any time 
during his life that would be responsible for causing the 
disorder.  The examiner opined that it seemed to have started 
clearly in service.  The Veteran did not describe seeing a 
psychiatrist before the military or any kind of emotional 
symptoms before his service.  The examiner concluded that the 
Veteran's bipolar disorder was service connected. 

The Veteran was afforded a fee-based examination in September 
2005.  The examiner noted review of the Veteran's pertinent post-
service psychiatric records, and his in-service hospitalization 
records from September 1972 to October 1972.  The Veteran 
reported treatment in service for severe depression with a self-
inflicted gunshot in 1970; severe depression and attempted 
suicide in 1971; euphoria, severe depression, and suicidal also 
in 1971; and counseling at a hospital for severe depression and 
euphoria in 1972.  The Veteran reported that his mental symptoms 
began 34 years earlier.  

The examiner observed that the Veteran was not a reliable 
historian and frequently appeared to be feigning psychiatric 
symptoms during the initial part of the examination.  The 
examiner also noted that at times, she found elements suggestive 
of malingering during the evaluation, especially during the 
initial 10-15 minutes.  For example, the Veteran initially 
indicated having severe memory problems, but then his memory 
improved dramatically when asked about certain historical 
details, such as the death of an eight-year-old friend listed in 
a 1972 evaluation.  The Veteran initially appeared very surprised 
that the examiner had knowledge of that event and asked which 
report it was in.  He then reported great detail about the 
friend's death.  The examiner noted that as the exam progressed, 
the vague responses and problems with train of thought and memory 
disappeared.  The Veteran was diagnosed with depressive disorder, 
not otherwise specified; in Axis II he was diagnosed with 
personality disorder not otherwise specified, with borderline 
features.  

The examiner opined that the Veteran's psychiatric condition was 
not caused or aggravated by military service.  The examiner noted 
that there was documented evidence of chronic mood instability 
since age 20.  The Veteran admitted a prior long-term 
hospitalization from 12 to 14 years old.  He gave a history of 
emotional and physical abuse by his grandmother who raised him 
after his parents divorced.  The examiner noted that the Veteran 
gave a history of both recurrent depression and euphoria, 
although his medical records documented only multiple 
hospitalizations for depression and suicide attempts.  The 
Veteran reported chronic auditory hallucinations with onset at 
age 20 while in Germany, although the October 1972 discharge 
summary indicated that the Veteran was air-evacuated back to the 
states because he was high on drugs most of the time.  While the 
Veteran had previously admitted a history of heavy alcohol and 
drug use in 1972 for which he was treated and returned to duty; 
at the examination the Veteran denied any history of drug or 
alcohol abuse at any time.  The examiner noted that the Veteran 
was an extremely intelligent individual with more than 20 
psychiatric hospitalization.  The examiner opined that the 
Veteran appeared to exaggerate and even feign certain psychiatric 
symptoms for secondary gain.  The examiner further opined that 
the Veteran's symptoms of reported hallucinations in 1972 were 
either due to his drug abuse, or was a quasi-psychotic phenomenon 
due to the borderline features of his personality disorder, first 
documented by the in-service diagnosis of emotionally unstable 
personality.  The examiner opined that the Veteran's current 
diagnosis of bipolar disorder appeared to be based on the 
Veteran's clinical history provided by him.  She opined that the 
Veteran's symptoms did not support a diagnosis of bipolar 
disorder.  The examiner concluded that his recurrent depression 
was consistent with chronic mood instability due to the 
personality disorder with borderline features, and was not due to 
major depressive disorder.  

The Veteran was afforded another VA examination in May 2006.  His 
claims file was reviewed.  The examiner noted the Veteran's 
psychiatric hospitalization in Germany during service.  The 
examiner observed that in a thorough review of the Veteran's 
service treatment records, there was no indication of any 
diagnosis of bipolar disorder.  In fact, the diagnosis of 
emotionally unstable personality in 1972 was an Axis II 
diagnosis; bipolar disorder is an Axis I diagnosis.  The examiner 
noted that the Veteran gave some contradictory information, which 
was contained in his service treatment records.  He reported that 
he had never done drugs of any type in the military; however, 
there was a note in his service records where he received drug 
treatment and in fact had some type of polysubstance abuse 
difficulties in service.  The Veteran reported that his bipolar 
disorder begin in the military.  In discussing his history, the 
Veteran reported that he grew up in an abusive household.  He 
denied any treatment for mental health problems as a child.  The 
Veteran was diagnosed with bipolar disorder not otherwise 
specified.  The examiner opined that it was unlikely that the 
Veteran's bipolar disorder began during service.  The examiner's 
rationale was the Veteran's service medical records.  The 
examiner opined that they had no way of actually pinpointing a 
time or approximate date when his bipolar disorder began.  

A letter from the Veteran's father in August 2006 reveals the 
Veteran's mother sent a letter to the military stating that the 
Veteran had been institutionalized due to drug use from the ages 
of 12 to 15, but that was a lie.  He indicated that to his 
knowledge, the Veteran never used drugs.

Here, the evidence shows that the Veteran has a current diagnosis 
of bipolar disorder.  The evidence also shows that the Veteran 
had psychiatric issues in service.  The evidence also seems to 
indicate that the Veteran might have had pre-existing psychiatric 
issues prior to his military service.  However, with regards to 
whether he had a pre-existing disability, the Board finds that 
clear and unmistakable evidence has not been presented to rebut 
the presumption of soundness.  In this case, although the January 
1970 enlistment examination noted that a psychiatric consult was 
reviewed, the consult or the contents thereof, was not associated 
with the Veteran's records.  His psychiatric evaluation was 
normal at that time.  Although the Veteran reported during his 
hospitalizations in service and to the September 2005 examine 
that he saw psychiatrists at different ages prior to service, 
those records are also not in the claims file.  Thus, the Board 
cannot find that the Veteran had a pre-existing psychiatric 
disability without there being any objective medical evidence 
showing a psychiatric disability prior to service, especially as 
it was not noted on his entrance examination.  Clear and 
unmistakable evidence has not been presented.  See 38 U.S.C.A. 
§ 1111.

Although the Veteran had psychiatric problems in service, and was 
later diagnosed with bipolar disorder, the Board finds that 
service connection for bipolar disorder is not warranted.  No 
medical professional has indicated that the symptoms experienced 
by the Veteran in service were the manifestation of his later 
diagnosed bipolar disorder.  Furthermore, a psychosis did not 
become manifest to a degree of 10 percent within one year from 
service separation to warrant service connection on a presumptive 
basis as he was not diagnosed with bipolar disorder until March 
2002.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.§ 
3.307, 3.309(a).

The Board acknowledges that the September 2002 examiner opined 
that the disorder seemed to have started clearly in service.  The 
rationale was that the Veteran did not describe seeing a 
psychiatrist before the military or any kind of emotional 
symptoms before his service.  However, the Board does not find 
this opinion probative as it was based on an incorrect factual 
premise.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993).  Although as noted above, 
clear and unmistakable evidence has not been shown of a 
psychiatric disability prior to service, the evidence does 
indicate that the Veteran had at least some kind of emotional 
symptoms prior to service, as noted in his service treatment 
records.  Therefore, an opinion based on the factually incorrect 
premise that the Veteran had no emotional problems prior to 
service is not probative evidence that the Veteran's bipolar 
disorder is related to his military service.

In this case, the Board finds the medical opinion in May 2006 
indicating that the Veteran's bipolar disorder is not related to 
his military service more probative.  The May 2006 examiner noted 
that the Veteran gave some contradictory information, which was 
contained in his service treatment records.  The examiner's 
rationale referred to the Veteran's STR's, which have been 
detailed above.  As noted by the May 2006 VA examiner, the in-
service diagnosis of emotionally unstable personality in 1972 was 
an Axis II diagnosis; bipolar disorder is an Axis I diagnosis. 

With regards to the September 2005 examiner, the Board notes that 
she did not diagnose the Veteran with bipolar disorder, but 
instead attributed his symptoms to chronic mood instability due 
to the personality disorder with borderline features.  The Board 
finds this opinion persuasive as to the issue of whether the 
Veteran's in-service symptoms were manifestations of bipolar 
disorder.  The examiner opined that the Veteran's symptoms of 
reported hallucinations in 1972 were either due to his drug 
abuse, or was a quasi-psychotic phenomenon due to the borderline 
features of his personality disorder, first documented by the in-
service diagnosis of emotionally unstable personality.  The 
September 2005 examiner observed that the Veteran was not a 
reliable historian and frequently appeared to be feigning 
psychiatric symptoms during the initial part of the examination.  
The examiner also noted that at times, she found elements 
suggestive of malingering during the evaluation.  That examiner 
provided a thorough and detailed rationale indicating that the 
Veteran does not have a psychiatric disability related to his 
military service.  

With regards to the Veteran's father's contention that the 
Veteran did not do drugs, which contradicts his service records 
and would seem to cast doubt on the credibility of the examiners 
noting drug use, the Board does not find the Veteran's father's 
statement to be probative.  As noted above, the July 1971 service 
mental hygiene consult reveals that the Veteran was referred 
there by his father.  Therefore, the Board does not find the 
Veteran's father's statement credible, as it contradicts records 
contemporaneous to the Veteran's service.  

In sum, the Board acknowledges that the Veteran did have 
psychiatric issues in service, and was diagnosed with bipolar 
disorder in 2002.  However, the evidence as detailed above does 
not indicate that the Veteran's bipolar disorder is related to 
his military service.  The Board is mindful that it is not free 
to substitute its own judgment for that of an expert regarding 
whether the Veteran's bipolar disorder is related to his in-
service psychiatric complaints.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, medical opinions have been 
obtained, and they do not show that the Veteran's in-service 
complaints were bipolar disorder.

The Board acknowledges the Veteran's belief that he has bipolar 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render a 
competent medical opinion as to etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions as to 
the etiology of a disability have no probative value.
The Board finds that the preponderance of the evidence is against 
the Veteran's bipolar disorder claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus related to 
exposure to herbicides in service.  He contends that he was 
briefly stationed in Vietnam and was exposed at that time.

Law

Certain diseases associated with exposure to herbicide agents, 
including type II diabetes mellitus, may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term 
"herbicide agent" means a chemical in an herbicide, including 
Agent Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the Vietnam 
era.  The diseases for which service connection may be presumed 
to be due to an association with herbicide agents include type II 
diabetes mellitus.  Id.

For service connection to be granted for type II diabetes 
mellitus, it must be manifested to a degree of 10 percent or more 
at any time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

A Veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
Id.  VA has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United State Court of 
Appeals for the Federal Circuit (Federal Circuit) has clearly 
held that VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the course of 
duty in order to be entitled to a presumption of herbicide 
exposure and service connection for diseases associated with that 
exposure constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009).

The Federal Circuit has also held that, under similar 
circumstances, a presumptive service connection procedure does 
not foreclose proof of direct service connection.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (1994).  

Analysis

The Veteran's STRs and personnel records do not show that he was 
ever stationed in Vietnam.  A personnel record showing the 
Veteran's assignments indicates that in June 1971 he was en route 
to "USARV Trans Det," and in July 1961 he was transferred to 
Texas.  The Veteran contends that the June 1971 assignment could 
indicate that he was in Vietnam.  As discussed above, the July 
1971 mental hygiene consult shows that the Veteran was being seen 
on leave from Germany after putting in a request to go to 
Vietnam; it did not indicate that the Veteran actually went to 
Vietnam.  The October 1972 hospital discharge summary shows that 
the Veteran reported that he went to Vietnam from Germany for two 
to three months; he did not indicate what months he was in 
Vietnam.  His DD 214 does not show any awards or decorations 
indicating service in Vietnam.  

Post-service medical records show a diagnosis of diabetes 
mellitus.  They also show that the Veteran is morbidly obese, at 
one point weighing 436 pounds in November 2005.  

At an August 2002 VA general medical examination, the Veteran 
reported that as a teenager, he was found to have a borderline 
blood sugar on two or three occasions.  His family history was 
significant in that his father and grandmother both had diabetes.  
At the September 2002 VA psychiatric examination, the Veteran 
reported that he volunteered for service in Vietnam, but when he 
went to Travis Air Force base ready for departure, he was told 
that he could not go and was sent to Texas.

A report from the National Personnel Records Center (NPRC) dated 
in December 2005 indicates that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam, and that there was no record of exposure to herbicides.

The Veteran presented conflicting evidence regarding service in 
Vietnam at his hearing in August 2006.  Initially, he testified 
that that he left Travis Air Field, flew to Vietnam, and then 
when he arrived there, he was sent back to Texas because of his 
psychiatric conditions.  When asked if he was transported back 
without getting off the plane, the response he gave was vague.  
He indicated that he was just en route, and was heavily 
medicated.  He testified that he did not remember leaving Germany 
because he was heavily medicated.  However, a few questions 
later, the Veteran then testified that he was sure he got off of 
the airplane.  He testified that he had to have gotten off 
because of arguments and things going on.  

Here, although the evidence shows that the Veteran has a current 
diagnosis of diabetes mellitus, the evidence does not show that 
it is related to his military service.  Regarding the Veteran's 
contention that it is related to herbicide exposure, the 
Veteran's service treatment and personnel records do not confirm 
that the Veteran actually served within the Republic of Vietnam.  
As noted above, the NPRC found no record of service within the 
Republic of Vietnam or of exposure to herbicides.  The only 
evidence of record indicating service in the Republic of Vietnam 
is the Veteran's contentions, including his report while 
hospitalized in 1972.  However, while the Veteran is competent to 
testify regarding what he experienced in service, including where 
he was stationed, the Board does not find him to be credible.  
Credibility is an adjudicative, not a medical determination.  The 
Board has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are inconsistent.  

There are numerous inconsistencies in the record of the Veteran's 
alleged service in Vietnam.  As discussed above, the July 1971 
mental hygiene consult shows that the Veteran was being seen on 
leave from Germany after putting in a request to go to Vietnam; 
it did not indicate that the Veteran actually went to Vietnam, as 
he subsequently reported while hospitalized in 1972.  He told the 
September 2002 examiner that he never left Travis Air Force base 
for Vietnam.  Next, at his hearing in 2006, he then testified 
that he left Travis Air Force base, but could not remember if he 
got off of the airplane when it landed in Vietnam.  He testified 
that he was heavily medicated at the time.  However, after 
subsequent questioning from the decision review officer, the 
Veteran then changed his story and decided that he must have 
gotten off of the airplane.  Moreover, the September 2005 fee-
based examiner found elements of malingering and that the Veteran 
even feigned certain diagnoses for secondary gain.  Although that 
examination was for his psychiatric claim, the Board finds that 
the examiner's comments cast doubt on the Veteran's credibility 
generally.  Additionally, as noted above, the Veteran has denied 
ever using drugs, although is service records indicate otherwise.  
An overall review of the evidence indicates inconsistencies in 
the Veteran's statements and cast doubt on his credibility.  

Regardless of whether the Veteran is purposely providing a false 
history or unintentionally doing so because of some cognitive 
impairment, the ultimate conclusion is that his statements are 
simply not credible evidence.  Moreover, as discussed above, the 
NPRC was unable to find any documents to confirm the Veteran's 
allegation that he served within the Republic of Vietnam.  
Because of the inconsistency, and the lack of any corroborating 
evidence, the Board finds that the appellant's allegations have 
limited, if any, probative value regarding actual service in the 
Republic of Vietnam.

In this case, the only evidence of the Veteran's service in the 
Republic of Vietnam is the Veteran's own contentions; as noted 
above, the Veteran is not credible and his contentions are 
therefore not persuasive.  A thorough review of the claims file, 
including the Veteran's personnel records, does not show any 
evidence that indicates service in the Republic of Vietnam.  The 
Board does not find the June 1971 record of assignment showing 
that the Veteran was en route somewhere to be probative evidence 
that he actually set foot in the Republic of Vietnam.

Therefore, without evidence of service in the Republic of 
Vietnam, exposure to herbicides is not shown, and service 
connection for diabetes mellitus on a presumptive basis is not 
warranted.

The Board is mindful that service connection may still be 
warranted on a direct basis.  However, the evidence does not show 
any in-service event, injury, or disease that could have caused 
diabetes mellitus.  Moreover, the Veteran has not contended any 
in-service event, injury, or disease, aside from alleged exposure 
to herbicides.  Additionally, diabetes mellitus did not manifest 
to a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
The evidence does not show that service connection for diabetes 
mellitus on a direct basis is warranted.

The Board acknowledges the Veteran's belief that he has diabetes 
mellitus related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions as to 
etiology of a disability have no probative value.

The Board finds that the preponderance of the evidence is against 
the appellant's diabetes mellitus claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for service connection for bipolar disorder is 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for bipolar disorder is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


